Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT
                                   No. 04-14-00095-CR

                                    Jesus PADILLA,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                 From the County Court at Law No. 6, Bexar County, Texas
                                 Trial Court No. 394254
                     Honorable Wayne A. Christian, Judge Presiding

       BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE PULLIAM

       In accordance with this court’s opinion of this date, the trial court’s judgment is
REVERSED and a judgment acquitting Appellant Jesus Padilla of unlawful use of a criminal
instrument is RENDERED.

      SIGNED June 17, 2015.


                                             _____________________________
                                             Patricia O. Alvarez, Justice